tcmemo_2011_66 united_states tax_court robert kobell petitioner v commissioner of internal revenue respondent docket no filed date robert kobell pro_se tracey leibowitz for respondent memorandum findings_of_fact and opinion foley judge after concessions the issue for decision is whether petitioner is entitled to a deduction for a contribution to an individual_retirement_account ira relating to findings_of_fact early in his career petitioner worked in new york city and obtained extensive experience in hedging_transactions options and financial derivatives petitioner participated in the financial markets by trading stocks and derivatives at times with partners in petitioner at age contributed dollar_figure to his ira in addition he held corporate bonds and engaged in three stock transactions on his federal_income_tax return return petitioner claimed a dollar_figure ira contribution deduction listed investor trader as his occupation and reported dollar_figure of corporate bond interest dollar_figure of dividends and dollar_figure of social_security_benefits petitioner reported the dividends on schedule b interest and ordinary dividends of his return but did not include the dividends in his gross_income on date respondent issued petitioner a notice_of_deficiency in which respondent determined that petitioner was not entitled to the dollar_figure ira contribution deduction and that petitioner failed to include in gross_income dollar_figure of dividends on date while residing in florida petitioner filed his petition with the court on date petitioner filed an amended petition opinion generally a taxpayer is entitled to deduct an amount contributed to an ira sec_219 the deduction however 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and continued shall not exceed the lesser_of the deductible amount or an amount equal to the taxpayer’s compensation includable in gross_income sec_219 compensation includes earned_income which is defined as the net_earnings_from_self-employment sec_219 sec_401 compensation does not include dividends and interest unless the taxpayer is a dealer in stocks or securities and the dividends and interest are received in the course of a trade_or_business as a dealer sec_1402 petitioner’s income comprised social_security_benefits dividends and interest social_security_benefits are not compensation sec_86 sec_219 dividends and interest are compensation only if the taxpayer is a dealer see sec_1402 petitioner held corporate bonds which produced interest but the bonds were not held_for_sale to customers moreover he engaged in only three stock transactions did not have any customers and did not operate from an established place of business see 77_tc_97 16_tc_1026 sec_1 continued all rule references are to the tax_court rules_of_practice and procedure 2pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure a -5 d income_tax regs in short petitioner was not a dealer had no compensation and is not entitled to a deduction for his ira contribution accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
